United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joanne Marie Wright, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0089
Issued: June 17, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 13, 2019 appellant, through her representative, filed a timely appeal from a
July 24, 2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As
more than 180 days has elapsed from OWCP’s last merit decision, dated July 10, 2018, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 24, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 23, 2013 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 19, 2013 she sustained injuries to both arms, both
legs, lower back, and right shoulder as a result of performing her work duties, specifically sorting,
handling, and moving mail before and during her route, while in the performance of duty. She
stopped work on February 20, 2013. OWCP accepted appellant’s claim for aggravation of
preexisting cervical disc syndrome, aggravation of preexisting lumbar disc syndrome, aggravation
of preexisting bilateral derangement of the knees, and aggravation of preexisting bilateral
derangement of the shoulders. It paid wage-loss compensation on the periodic rolls, effective
May 5, 2013. Appellant subsequently retired on disability effective March 27, 2014.
On March 26, 2017 OWCP referred appellant, along with an updated statement of accepted
facts (SOAF), a copy of the case record, and a series of questions, to Dr. Gilbert Beauperthuy, a
Board-certified orthopedist, for a second-opinion evaluation regarding the status of her accepted
February 19, 2013 employment-related conditions. In an April 25, 2014 report, Dr. Beauperthuy
accurately described the February 19, 2013 employment injury and related appellant’s current
complaints for bilateral knee and low back pain. He provided examination findings and diagnosed
degenerative arthropathy to the right and left knee that was not work related, chronic lumbar
degenerative disc disease that was not work related, and bilateral rotator cuff disease that was not
work related. Dr. Beauperthuy opined that appellant’s accepted aggravation of her medical
conditions had resolved and that her ongoing symptoms were due to her preexisting degenerative
conditions and old age. He indicated that she did not have any disability due to her work-related
injury.
In reports dated May 13, June 26, and July 22, 2014, Dr. Richard Blecha, a Board-certified
orthopedic surgeon, noted his disagreement with the Dr. Beauperthuy’s April 25, 2014 report. He
provided examination findings and diagnosed lumbar spinal stenosis, multiple cervical disc
herniations, internal derangement of the right and left knee joints, degenerative tear of the medial
meniscus of the right knee, partial oblique tear within the posterior horn of the medial meniscus of
the left knee, acromioclavicular arthritis and impingement syndrome of both shoulders, right
shoulder impingement syndrome, and internal derangement of the right and left shoulders.
Dr. Blecha reported that appellant had preexisting disease affecting all these areas, but she
aggravated all of these areas on February 19, 2013 and continued to experience symptoms from
the aggravation. He related that she remained disabled from work.
OWCP determined that a conflict in the medical evidence existed between Dr. Blecha,
appellant’s treating physician, and Dr. Beauperthuy, OWCP’s second opinion physician, with
respect to the status of her employment-related conditions and disability. It referred her, along
with a SOAF and a copy of the record, to Dr. Richard S. Glosser, a Board-certified orthopedic
surgeon, for an impartial medical evaluation in order to resolve the conflict.
In a December 3, 2014 report, Dr. Glosser related that he had reviewed the record,
including the SOAF and medical reports, and noted that appellant’s claim was accepted for
2

aggravation of preexisting cervical disc syndrome, aggravation of preexisting lumbar disc
syndrome, aggravation of preexisting bilateral derangement of bilateral knees, and aggravation of
preexisting bilateral derangement of the bilateral shoulders. Upon examination of appellant’s
cervical spine, he observed some cervical tenderness to palpation and noted range of motion
findings. Examination of appellant’s lumbar spine revealed some complaints of discomfort, but
no spasm. Dr. Glosser indicated that range of motion of her right shoulder was flexion to about
160 degrees and abduction to about 150 degrees. Range of motion of appellant’s left shoulder was
full. Dr. Glosser reported that examination of her knees revealed pain about the medial joint line
and crepitation with range of motion. He related that he agreed with Dr. Beauperthuy’s opinion
that appellant had no work-related conditions causing her objective symptoms and that her
objective symptoms were a result of a significant, preexisting degenerative process. Dr. Glosser
reported that she could not return to her date-of-injury position, but explained that her work
restrictions were related to her preexisting conditions. He completed a work capacity evaluation
form (OWCP-5c) with appellant’s specific work restrictions.
On February 11, 2015 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits because her February 19, 2013 work-related injury had resolved based on
Dr. Glosser’s December 3, 2014 medical report. It afforded her 30 days to submit additional
evidence or argument, in writing, if she disagreed with the proposed termination.
Appellant submitted a February 5, 2015 duty status report by Dr. Samy Bishai, an
orthopedic surgeon, who indicated that appellant was unable to work.
By decision dated March 23, 2015, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits, effective March 23, 2015. It found that the special weight
of the medical evidence rested with Dr. Glosser, OWCP’s impartial medical examiner, who
concluded in his December 3, 2014 medical report that she had no residuals or disability due to
her accepted February 19, 2013 work-related conditions.
On April 16, 2015 appellant requested a hearing before a representative of OWCP’s Branch
of Hearings and Review, which was held on December 8, 2015. In a February 19, 2016 decision,
an OWCP hearing representative affirmed the March 23, 2015 termination decision.
OWCP subsequently received a June 16, 2016 report by Dr. Bishai who recounted
appellant’s complaints of continuing pain in both knees, both shoulders, neck, and back.
Dr. Bishai provided examination findings and diagnosed lumbar, cervical, bilateral knee, and
bilateral shoulder conditions.
On February 14, 2017 appellant, through her representative, requested reconsideration. In
a February 12, 2017 letter, she asserted that Dr. Glosser did not sufficiently explain how appellant
sustained only a temporary aggravation of her preexisting conditions on February 19, 2013.
Appellant’s representative noted that both Dr. Beauperthuy and Dr. Glosser had reported that
appellant could not return to her date-of-injury position.
Appellant submitted reports dated June 22, 2016 to February 3, 2017 by Dr. Jeremy
Johnson, who specializes in family medicine. Dr. Johnson indicated that appellant was seen for
complaints of left knee pain. He conducted an examination and diagnosed left knee osteoarthritis.
In the February 3, 2017 report, Dr. Johnson related that appellant was seen for follow-up of partial
medial meniscectomy of the left knee, which occurred on December 14, 2016.
3

By decision dated April 6, 2017, OWCP denied modification of the February 19, 2016
decision.
On April 4, 2018 appellant, through her representative, requested reconsideration. She
alleged that Dr. Glosser failed to address whether appellant’s previously accepted neck sprain and
myalgia conditions had resolved. Appellant’s representative also pointed out that both
Dr. Beauperthuy and Dr. Glosser agreed that appellant continued to be disabled and was unable to
return to her city letter carrier position.
Appellant submitted physical therapy treatment notes dated January 11 to September 20,
2017 regarding her treatment for neck pain, cervicalgia, neck stiffness, and neck weakness.
In a July 10, 2018 decision, OWCP denied modification of the April 6, 2017 decision.
On July 9, 2019 appellant, through her representative, requested reconsideration. She
argued that Dr. Glosser did not provide a well-rationalized medical opinion that appellant’s
aggravation of her preexisting injuries on February 19, 2013 was temporary, not permanent. The
representative asserted that Dr. Beauperthuy and Dr. Glosser failed to provide sufficient rationale
explaining why appellant’s continuing residuals from her accepted conditions had ceased even
though she could not return to her date of injury job as a letter carrier.
Appellant submitted physical therapy treatment notes dated September 17 and October 16,
2018 co-signed by Dr. Jeffrey Knapp, a Board-certified orthopedic surgeon. Dr. Knapp noted
physical examination findings of moderate tenderness in the lumbosacral area and provided range
of motion findings. He diagnosed lumbar spondylolisthesis, low back pain, weakness of trunk
musculature and both lower extremities, and difficulty walking.
By decision dated July 24, 2019, OWCP denied appellant’s request for reconsideration of
the merits of the claim under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA4 vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.6

4

Supra note 2.

5

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
6

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).

4

A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.8 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant disagreed with the July 10, 2018 decision and timely requested reconsideration
on July 9, 2019. The underlying issue in this case is whether OWCP properly terminated her
compensation benefits as she no longer had continuing residuals or disability causally related to
her February 19, 2013 employment injury. This is a medical question. Thus, the Board must
determine if appellant presented sufficient evidence or argument regarding appellant’s continuing
disability or need for treatment to warrant a merit review pursuant to 5 U.S.C. § 8128(a).10
In her July 9, 2019 reconsideration request, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law and did not advance a new and relevant legal argument
not previously considered. In her statement, appellant’s representative argued that Dr. Glosser did
not provide a well-rationalized medical opinion establishing that appellant sustained a temporary
aggravation of her preexisting injuries. However, the Board notes that appellant’s representative
had previously made a similar argument in her February 14, 2017 reconsideration request. As
appellant’s representative did not provide a new and relevant legal argument and did not show
legal error by OWCP, appellant was not entitled to a review of the merits based on the first and
second above-noted requirements under section 10.606(b)(3).11
With her July 9, 2019 reconsideration request, appellant also submitted physical therapy
treatment notes dated September 17 and October 16, 2018 co-signed by Dr. Knapp. He provided
examination findings and diagnosed lumbar spondylolisthesis, low back pain, weakness of trunk
musculature and both lower extremities, and difficulty walking. The Board finds that Dr. Knapp’s
reports did not include any discussion regarding whether appellant was disabled from work or
continued to require medical treatment due to her February 19, 2013 employment injury. The
Board notes that the submission of evidence that does not address the particular issue involved
7

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Chapter 2.1602.4b.
8

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

10

L.B., Docket No. 19-1380 (issued February 11, 2020).

11

Supra note 8; T.B., Docket No. 18-1214 (issued January 29, 2019); C.B., Docket No. 08-1583 (issued
December 9, 2008).

5

does not constitute a basis for reopening a case.12 Accordingly, appellant was not entitled to a
review of the merits based on the third above-noted requirement under section 10.606(b)(3).13
On appeal appellant’s representative asserted that OWCP erroneously relied on the
impartial medical report of Dr. Glosser as he failed to provide sufficient rationale to explain why
appellant’s current bilateral knee, bilateral shoulder, lumbar, and cervical spine problems were due
only to her preexisting degenerative disease. As noted above, however, OWCP has previously
considered this argument by appellant’s representative. Appellant has not advanced a relevant
legal argument not previously considered by OWCP.
Accordingly, the Board finds that appellant has not met any of the requirements
enumerated under 20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly
denied her request for reconsideration without reopening the case for review on the merits.14
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 24, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 17, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

12

D.C., Docket No. 19-0873 (issued January 27, 2020).

13

Supra note 8.

14

See D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E.,
58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

6

